634 N.W.2d 709 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Eric BOYD, Defendant-Appellant.
No. 118021, COA No. 214097.
Supreme Court of Michigan.
October 29, 2001.
By order of June 12, 2001, the delayed application for leave to appeal from the September 15, 2000, decision of the Court of Appeals, was held in abeyance pending the decision in People v. Dennis. On order of the Court, the decision having been issued on July 3, 2001, 464 Mich. 567, 628 N.W.2d 502 (2001), the delayed application is again considered, and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we DIRECT the defendant to file with the Wayne Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich. xxxi). The court must provide the prosecutor with a copy of the defendant's affidavit. The prosecutor may challenge the defendant's assertion of indigency by filing an appropriate motion with the circuit court within 14 days after the prosecutor receives the copy of the affidavit. If such challenge is brought, the court must conduct a hearing on the matter within 21 days after the prosecutor's motion is filed. The prosecutor, the defendant, and an attorney appointed by the circuit court to represent the defendant must appear at the hearing.
If the circuit court determines that the defendant is indigent, the court must appoint counsel for the defendant to file a supplemental brief in this Court addressing whether the principles of People v. Finley, 431 Mich. 506, 431 N.W.2d 19 (1988), apply in the circumstances of this case. That order must be entered within *710 14 days after the hearing or, if the prosecutor has not challenged the defendant's assertion of indigency, within 28 days after the defendant files his affidavit. The court must promptly forward to the Clerk of this Court a copy of the appointment order.
The supplemental brief must be filed with 42 days after the appointment of counsel. The prosecutor may respond within 28 days after the filing of the supplemental brief.
If the circuit court determines that the defendant is not indigent, the court must promptly notify the Clerk of this Court.